DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8-11, 13, 14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pensala et al. (US 2011/0279201; “Pensala”).
Regarding claim 1, Pensala teaches a MEMS resonator (Figure 1f), comprising:
a first resonator beam (three square plates forming left side of structure in figure 1f) having a length and a width, the length being an integer multiple of the width, the integer multiple being at least two (The square plates each have a length and width of L. See figure 1a. Connecting three together in a linear configuration provides a resonator beam having a width of L and a length of 3L. See figure 1f.),
wherein the resonator is configured to resonate at a frequency upon application of an input signal (This is an inherent property of a MEMS resonator).

As for claim 9, Pensala teaches a plurality of anchors (331-334 in figure 3a) positioned about corners of the resonator, the anchors mechanically-coupling the resonator to a substrate (para. [0051]).
Regarding claim 10, Pensala teaches wherein the width of the first resonator beam is equal to v/(f√2), wherein f is equal to the frequency and v is equal to the acoustic velocity of the elastic shear wave travelling through the body of the resonator (This mathematical definition of the resonator width is due to the aspect ratio of the beam resonator being an integer greater than 1. Because the aspect ratio of Pensala is greater than 1 in figure 1f, the resonator width will be defined by this mathematical definition.).
Regarding claim 11, Pensala teaches wherein the first resonator beam comprises a plurality of resonant units (See distinct resonance plates in figure 1f), each 
Regarding claim 13, Pensala teaches wherein the frequency is between 30MHz and 30GHz (Pensala looks to avoid disadvantages of the prior art (para. [0010]) including not operating at a frequency of 40MHz (para. [0006]).
Regarding claim 14, Pensala teaches wherein the first resonator beam comprises at least one of poly- or mono-crystalline silicon (para. [0020]), poly- or mono-crystalline silicon carbide, poly- or mono-crystalline diamond, silicon dioxide (para. [0021]), silicon nitride, poly- or mono-crystalline germanium (para. [0020]), and glass.
As for claim 16, Pensala teaches a MEMS resonator (1f), comprising:
a first resonator beam (three square plates forming left side of structure in figure 1f) having a length and a width, the length being an integer multiple of the width, the integer multiple being at least three (The square plates each have a length and width of L. See figure 1a. Connecting three together in a linear configuration provides a resonator beam having a width of L and a length of 3L. See figure 1f.), the first resonator beam forming a first plurality of resonant units (See distinct resonance plates in figure 1f) having a length and width, both the length and the width of each of the first plurality of resonant units is equal to the width of the first resonator beam (See square plates in figure 1f); and
a first plurality of electrically-coupled electrodes (341-344 in figure 3a) periodically-spaced about one of a first side and a second side of the first resonator beam, each of the first plurality of electrically-coupled electrodes having a length less 
wherein each of the first plurality of resonator units is configured to resonate in a lame mode (para. [0045]) at a frequency upon application of an input signal to the resonator (This is an inherent property of a MEMS resonator).
As for claim 17, Pensala teaches a second resonator beam having a length and a width, the length being an integer multiple of the width, the integer multiple being at least three, the second resonator beam forming a second plurality of resonant units having a length and width, both the length and the width of each of the second plurality of resonant units is equal to the width of the second resonator beam (See square shape from 4 resonator beams in figure 1f.); and
a second plurality of electrically-coupled electrodes (341-344 in figure 3a) periodically-spaced about one of a first side and a second side of the second resonator beam, each of the second plurality of electrically-coupled electrodes having a length less than or equal to a width of the second resonating beam (See dimension of electrodes with respect to the length of the square plate in figure 3a),
wherein a first end of the first resonator beam is mechanically-coupled to a first end of the second resonator beam, such that the first and second resonator beams are arranged non-linearly with respect to each other (See square shape from 4 resonator beams in figure 1f.),
wherein each of the first plurality of resonator units and each of the second plurality of resonator units is configured to resonate in a lame mode (para. [0045]) at a 
Regarding claim 18, Pensala teaches wherein the first plurality of electrically-coupled electrodes are electrically-coupled to the second plurality of electrically-coupled electrodes (The electrodes of each square resonator plate receive the + and – inputs shown in figure 3a).
As for claim 19, Pensala teaches a third resonator beam having a length and a width, the length being an integer multiple of the width, the integer multiple being at least three, the third resonator beam forming a third plurality of resonant units having a length and width, both the length and the width of each of the third plurality of resonant units is equal to the width of the third resonator beam (See square shape from 4 resonator beams in figure 1f);
a third plurality of electrically-coupled electrodes (341-344 in figure 3a) periodically-spaced about one of a first side and a second side of the second resonator beam, each of the third plurality of electrically-coupled electrodes having a length less than or equal to a width of the third resonating beam (See dimension of electrodes with respect to the length of the square plate in figure 3a);
a fourth resonator beam having a length and a width, the length being an integer multiple of the width, the integer multiple being at least three, the fourth resonator beam forming a fourth plurality of resonant units having a length and width, both the length and the width of each of the fourth plurality of resonant units is equal to the width of the fourth resonator beam (See square shape from 4 resonator beams in figure 1f);

wherein a first end of the third resonator beam is mechanically-coupled to a second end of the second resonator beam, a first end of the fourth resonator beam is mechanically-coupled to a second end of the third resonator beam, and a second end of the fourth resonator beam is mechanically-coupled to a second end of the first resonator beam (See square shape from 4 resonator beams in figure 1f.),
wherein the first, second, third, and fourth resonator beams are arranged in a rectangular or square shape (See square shape from 4 resonator beams in figure 1f.), and
wherein each of the first, second, third, and fourth pluralities of resonator units are configured to resonate in a lame mode (para. [0045]) at a frequency upon application of an input signal to the resonator (This is an inherent property of a MEMS resonator).
Regarding claim 20, Pensala teaches wherein the first, second, third, and fourth pluralities of electrically-coupled electrodes are electrically-coupled to each other (The electrodes of each square resonator plate receive the + and – inputs shown in figure 3a).

Claims 1, 8, 10, 13, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kaajakari (US 2018/0175825).
Regarding claim 1, Kaajakari teaches a MEMS resonator (Figure 5A), comprising:
a first resonator beam (100B) having a length (L1) and a width (W1), the length (L1) being an integer multiple (6) of the width (W1), the integer multiple being at least two (Length of L1 is 6 times that of W1. Para. [0048]),
wherein the resonator (100B) is configured to resonate at a frequency upon application of an input signal (This is an inherent property of a MEMS resonator).
As for claim 8, Kaajakari teaches a second resonator beam having a length and a width, the length being an integer multiple of the width, the integer multiple being at least two, the second resonator beam mechanically-coupled to the first resonator beam; a third resonator beam having a length and a width, the length being an integer multiple of the width, the integer multiple being at least two, the third resonator beam mechanically-coupled to the second resonator beam; and a fourth resonator beam having a length and a width, the length being an integer multiple of the width, the integer multiple being at least two, the fourth resonator beam mechanically-coupled to the first and third resonator beams, wherein the first, second, third, and fourth resonator beams are arranged in a rectangular or square shape (See four connected beams 100A-100D formed in a rectangular shape in figure 5B).
As for claim 10, Kaajakari teaches wherein the width of the first resonator beam is equal to v/(f√2), wherein f is equal to the frequency and v is equal to the acoustic velocity of the elastic shear wave travelling through the body of the resonator (This 
Regarding claim 13, Kaajakari teaches wherein the frequency is between 30MHz and 30GHz (96MHz; para. [0054]).
Regarding claim 14, Kaajakari teaches wherein the first resonator beam comprises at least one of poly- or mono-crystalline silicon (para. [0046]), poly- or mono-crystalline silicon carbide, poly- or mono-crystalline diamond, silicon dioxide (para. [0007]), silicon nitride (para. [0006]), poly- or mono-crystalline germanium, and glass.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pensala.
As for claim 12, Pensala teaches the resonator of claim 1, as detailed above, but fails to teach wherein the resonator has a quality factor between 10,000 and 10,000,000.
However, as would have been recognized by one of ordinary skill in the art, the quality factor of a resonator is a parameter that is determined by way of a design choice made through experimentation. Setting the resonator quality factor of Pensala would be merely an exercise in finding the optimum and workable range for the resonator quality factor through routine experimentation. It has been held that when the general conditions of a claim are disclosed in the prior art (In this case the structure is found in Pensala), "...it is not inventive to discover the optimum or workable ranges by routine experimentation." (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the quality factor of the resonator of Pensala because such a modification would have been a mere exercise in finding the 
Regarding claim 15, Pensala teaches the resonator of claim 1, as detailed above, but fails to teach wherein the resonator exhibits a turn-over point in its frequency versus temperature characteristic between minus 100 to positive 200 degrees centigrade, where the slope of the characteristic is near zero.
However, as would have been recognized by one of ordinary skill in the art, the turn-over point in a frequency versus temperature characteristic of a resonator is a parameter that is determined by way of a design choice made through experimentation. Setting the turn-over point of Pensala would be merely an exercise in finding the optimum and workable range for the frequency versus temperature characteristic turn-over point through routine experimentation. It has been held that when the general conditions of a claim are disclosed in the prior art (In this case the structure is found in Pensala), "...it is not inventive to discover the optimum or workable ranges by routine experimentation." (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the turn-over point in the frequency versus temperature characteristic of the resonator of Pensala because such a modification would have been a mere exercise in finding the optimum and workable range for the turn-over point through routine experimentation.
Furthermore, it is well-known to those of ordinary skill in the art to design a resonator to have a frequency versus temperature characteristic with a slope near zero to produce a resonator output signal that does fluctuate with varying temperatures.
.

Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kaajakari.
As for claim 12, Kaajakari teaches the resonator of claim 1, as detailed above, but fails to teach wherein the resonator has a quality factor between 10,000 and 10,000,000.
However, as would have been recognized by one of ordinary skill in the art, the quality factor of a resonator is a parameter that is determined by way of a design choice made through experimentation. Setting the resonator quality factor of Kaajakari would be merely an exercise in finding the optimum and workable range for the resonator quality factor through routine experimentation. It has been held that when the general conditions of a claim are disclosed in the prior art (In this case the structure is found in Kaajakari), "...it is not inventive to discover the optimum or workable ranges by routine experimentation." (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the quality factor of the resonator of Kaajakari because such a modification would have been a mere exercise in finding the 
Regarding claim 15, Kaajakari teaches the resonator of claim 1, as detailed above, but fails to teach wherein the resonator exhibits a turn-over point in its frequency versus temperature characteristic between minus 100 to positive 200 degrees centigrade, where the slope of the characteristic is near zero.
However, as would have been recognized by one of ordinary skill in the art, the turn-over point in a frequency versus temperature characteristic of a resonator is a parameter that is determined by way of a design choice made through experimentation. Setting the turn-over point of Kaajakari would be merely an exercise in finding the optimum and workable range for the frequency versus temperature characteristic turn-over point through routine experimentation. It has been held that when the general conditions of a claim are disclosed in the prior art (In this case the structure is found in Kaajakari), "...it is not inventive to discover the optimum or workable ranges by routine experimentation." (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the turn-over point in the frequency versus temperature characteristic of the resonator of Kaajakari because such a modification would have been a mere exercise in finding the optimum and workable range for the turn-over point through routine experimentation.
Furthermore, it is well-known to those of ordinary skill in the art to design a resonator to have a frequency versus temperature characteristic with a slope near zero to produce a resonator output signal that does fluctuate with varying temperatures.
.

Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The best prior art references of record, Pensala and Kaajakari, fail to teach:
“wherein a length of the periodic space between adjacent electrodes in the first plurality of electrodes is equal to about the width of the first resonating beam.”, as set forth in claim 2.

Conclusion
The prior art made of record and not relied upon teaches MEMS resonators, comprising: aspect ratios being at least two, input excitation signals, and multiple electrodes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971. The examiner can normally be reached 7:00AM-4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        March 2, 2022